Citation Nr: 1535072	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the right anterior thigh, to include as secondary to the service-connected total abdominal hysterectomy with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, an electronic claims file is associated with the Veteran's claim, and has been reviewed.

In October 2011 and December 2012, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current meralgia paresthetica of the right anterior thigh is related to service or service-connected disability.

CONCLUSION OF LAW

The criteria for establishing service connection for meralgia paresthetica have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The Veteran in this case was not provided fully-compliant notice prior to the June 2006 rating decision on appeal, in that she was not informed of the disability-rating and effective-date elements of a service connection claim.  However, during the course of the appeal the Veteran was provided compliant notice and thereafter      the RO readjudicated the claim.  The claim was last readjudicated in March 2013.  Accordingly, the timing defect was cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

Finally, the Board notes that the actions requested in the prior remands have      been undertaken to the extent possible.  Additional VA treatment records, a VA examination, and VA opinions were obtained, and the VA asked the Veteran to identify additional private treatment records and provide authorization forms.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137;     38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in    38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R.      § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R.    §§ 3.307, 3.309 (2014).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that she developed meralgia paresthetica in        her right thigh as a result of her total abdominal hysterectomy and bilateral salpingo-oophorectomy. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with meralgia paresthetica.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  After review of the record, the Board finds that service connection for meralgia paresthetica is not warranted.  While the Veteran does have   a current disability, the preponderance of the probative evidence indicates that it is  not related to service or to her service connected total abdominal hysterectomy with bilateral salpingo-oophorectomy.

Service treatment records show that the Veteran underwent a total abdominal hysterectomy due to a fibroid uterus in March 1987.  The Veteran's STRs contain no diagnosis of meralgia paresthetica or complaints of tingling or pain in her right thigh.  Post-service, the Veteran underwent a bilateral salpingo-oophorectomy in January 1998.  Records from that surgery, including a discharge summary and a report from an operation to close the Veteran's wound also fail to show a diagnosis of meralgia paresthetica or complaints of tingling or pain in her right thigh. 

The first post-service medical record documenting a complaint or treatment for meralgia paresthetica is dated in March 1999.  At that time, the Veteran was referred to a neurologist, Dr. Bader for evaluation.  Dr. Bader noted that the  Veteran was mildly obese and that she was complaining of right leg numbness     for the past two months.  Dr. Bader's notes state that he "suspect[s] she has meralgia paresthetica," and recommended that she be engaged in a weight  reduction program.  In January 2003, the Veteran reported to a VA clinic for a follow-up nursing visit and complained of intermittent outer leg discomfort since her 1998 surgery.  

In May 2005, the Veteran filed her claim for service connection for meralgia paresthetica, indicating that since her surgeries, she has experienced constant tingling, pain, numbness and burning sensations in her right thigh.  

In June 2006, the Veteran was afforded a VA examination in connection with her pending appeal.  The examiner found that the Veteran had meralgia paresthetica in her right thigh.  As that examiner did not consider the 1999 treatment, an additional VA examination was conducted in February 2013 by another examiner.  During that examination, the Veteran reported that symptoms of numbness in her right thigh following her 1987 hysterectomy were transient and resolved after six months,     but that the symptoms recurred after her 1998 surgery and have persisted.  The examiner acknowledged the Veteran's 1999 diagnosis by Dr. Bader of "suspect meralgia paresthetica," but noted that, at that time, the Veteran had a BMI constituting Class II obesity, which is a leading cause of meralgia paresthetica.   The examiner noted that at the time of the 2006 examination, the Veteran's BMI was classified as Class III obesity, and she was diagnosed with diabetes mellitus, another risk factor for meralgia paresthetica.  The examiner also opined that symptoms of meralgia paresthetica brought on by a hysterectomy and bilateral salpingo-oophorectomy are caused by self-retaining retractors used during surgery, and are therefore transient and resolve within a few days.  In sum, the examiner opined that the Veteran's meralgia paresthetica is less likely than not causally related to her active service, less likely than not due to her service connected total abdominal hysterectomy with bilateral salpingo-oophorectomy, and not aggravated by the same. 

The Board finds the opinion of the 2013 VA examiner to be highly probative.    The examiner examined the Veteran and conducted a comprehensive review 
of the claims file, including consideration of the Veteran's statements, thereby demonstrating a familiarity with the Veteran's pertinent medical and lay history.  Additionally, she provided an opinion that not only addressed pertinent facts        and medical principles, but also explained why the Veteran's currently diagnosed meralgia paresthetica is unrelated to her military service or to her service-connected hysterectomy and bilateral salpingo-oophorectomy and not aggravated by the same.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent opinion of record linking the meralgia paresthetica to service or to the service-connected abdominal hysterectomy with bilateral salpingo-oophorectomy or
opining that the meralgia paresthetica was aggravated by the Veteran's surgeries.  

The Veteran argues that an abdominal hysterectomy could be a cause of meralgia paresthetica, and submitted an article from the Mayo Clinic's website, identifying "scar tissue near the inguinal ligament, due to injury or past surgery" as a common cause of the condition, and another online article identifying lower abdominal surgery as a causative factor.  She also argued that the 1998 surgery caused entrapment of the cutaneous nerve.  The Veteran submitted statements from a  friend in 2005, who noted that the Veteran has constantly complained of tingling and pain in her right thigh. 

The Board acknowledges the Veteran's belief that her current meralgia paresthetica    is related to service and/or the service-connected surgeries, as well as her and her friend's reports that it has continued since the 1998 surgery.  However, as lay persons, they have not shown that they have specialized training sufficient to  render such an opinion on the cause of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of meralgia paresthetica are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service or after her 1998 surgery are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent  to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Veteran's and her friend's opinions as to the diagnosis or etiology of her meralgia paresthetica are not competent medical evidence.  

The Board also acknowledges the medical articles submitted by the Veteran,   which show scar tissue due to lower abdominal surgery can be a cause of     meralgia paresthetica.  However, treatise evidence alone is usually "too general   and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The opinion of the February 2013 VA examiner showed that in the Veteran's specific case, meralgia paresthetica is not related to or worsened by her total abdominal hysterectomy with bilateral salpingo-oophorectomy but rather to different risk factors.  As the VA examiner's opinion is specific to the facts of this case and was provided following examination of the Veteran and review of the claims file, the Board accords the examiner's opinion significantly greater probative weight than treatise information that is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).

In summary, the most probative evidence indicates the Veteran's current meralgia paresthetica arose many years after service and is not related to service or service-connected disability or surgery therefor.  Accordingly, the preponderance of the evidence is against the claim for service connection for meralgia paresthetica of the right thigh, and the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for meralgia paresthetica is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


